Citation Nr: 0410481	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  97-26 540A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Entitlement to service connection for residuals of a back injury.  



REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart 
of the U.S.A.



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel



INTRODUCTION

The appellant has reportedly been a member of the Georgia Army 
National Guard since February 1983 with periods of active duty for 
training and inactive duty training.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a July 1997 rating decision of the Atlanta, Georgia, Regional 
Office (RO) of the Department of Veterans Affairs (VA) that denied 
service connection for residuals of a back injury.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)) became law.  This 
law redefined the obligations of the VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a claim for 
VA benefits, including which evidence, if any, the claimant is 
expected to obtain and submit, and which evidence will be obtained 
by VA.  

With regard to the duty to assist, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 
C.F.R. § 3.159(c)(d) (2003).  Such assistance includes making as 
many requests as necessary to obtain relevant records (including 
service medical records) from a Federal department or agency until 
VA concludes that the records sought do not exist or that further 
efforts to obtain those records would be futile.  38 U.S.C.A. § 
5103A (c) (West 2002); 38 C.F.R. § 3.159(c)(2) (2003).  

The assistance required also includes conducting a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record does 
not contain sufficient medical evidence for VA to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  The mere fact that an in-service injury was sustained is 
not sufficient; there must also be evidence of a chronic 
disability which resulted from that injury. If there is no 
evidence of a chronic condition during service, or an applicable 
presumptive period, then a showing of continuity of symptomatology 
after service is required to support the claim.  38 C.F.R. § 
3.303(b) (2003).  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation is 
competent.  Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

When determining whether a disability or disease was incurred in 
service, or preexisted service, a claimant will be considered to 
have been in sound condition when examined, accepted and enrolled 
for service, except as to defects, infirmities, or disorders noted 
at the time of the examination, acceptance, and enrollment into 
service, or where clear and unmistakable evidence demonstrates 
that the injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.  38 U.S.C.A. § 
1111 (West 2002); 38 C.F.R. § 3.304 (2003); see also VAOPGCPREC 3-
2003.  

For purposes of aggravation of a preexisting injury, such 
aggravation will be said to have occurred where there is an 
increase of disability during active military, naval or air 
service, unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2003).  

"Active military, naval, or air service" includes any period of 
active duty for training during which the individual concerned was 
disabled from a disease or injury incurred or aggravated in the 
line of duty, and any period of inactive duty training during 
which the individual concerned was disabled from an injury 
incurred or aggravated in the line of duty, including an acute 
myocardial infarction, cardiac arrest, or a cerebrovascular 
accident that occurred during such training.  38 U.S.C.A. § 
101(24) (2003).  Active duty for training includes full-time duty 
performed by members of the National Guard of any state.  38 
C.F.R. § 3.6 (c)(3) (2003).  The term "inactive duty training" 
includes duty (other than full-time duty) performed under sections 
316, 502, 503, 504, or 505 of title 32, or the prior corresponding 
provisions of law.  Annual training is an example of active duty 
for training, while weekend drills are inactive duty training.  

Until "veteran" status is established for a period of active duty 
for training or inactive duty training, the presumption of 
soundness, presumption of aggravation, and the doctrine of the 
benefit of the doubt are not for application as to periods of 
active duty for training or inactive duty training.  Laruan v. 
West, 11 Vet. App. 80, 85 (1998); Paulson v. Brown, 7 Vet. App. 
466, 470 (1995).  Although the presumption of soundness can only 
be overcome by clear and unmistakable evidence that a disability 
existed prior to service and was not aggravated therein, when no 
such presumption is applicable, evidence that a disability existed 
prior to service need only be established by a preponderance of 
the evidence to support a finding that the disease was not 
incurred in service.  Paulson, supra.  

At this time, the appellant has not achieved "veteran" status.  
Consequently, the presumption of soundness and the presumption of 
aggravation are inapplicable.  A pay voucher shows that the 
appellant was on duty from April 22, 1989 to May 6, 1989.  He was 
seen in late April 1989 for complaints of back pain for the 
previous five days.  He reported no past history of back pain, and 
indicated that the pain had begun after he lifted some heavy 
equipment.  The assessment was possible muscle spasm.  In early 
May 1989, he was seen again for low back pain for the previous two 
weeks.  It was noted he had a one-year history of arthritis of the 
back.  In a Report of Medical History completed in November 1989, 
the appellant reported that he did not experience recurrent back 
pain.  Upon examination, his spine was found to be clinically 
normal.  A private medical report dated in April 1990, indicated 
that the appellant was seen for complaints of low back pain for 
the previous three weeks.  X-rays did not show the presence of any 
fractures or herniated discs.  In May 1990, he was seen for 
complaints of low back discomfort.  He reported that he had had 
the problem for six years.  

There are no medical reports in the file documenting any back 
problems dated from June 1990 to November 1993.  In a Report of 
Medical History completed in December 1993, the appellant reported 
recurrent back pain.  However, upon examination at that time, his 
spine was found to be clinically normal.  There are no clinical 
records in the file for the period from January 1994 to October 
1995.  In a May 1996 private medical record, the appellant gave a 
history of an injury in the National Guard in 1988 while lifting a 
cabinet.  He had some low back pain but it subsided.  He returned 
to his normal activities.  In 1990, he reported a similar episode 
that lasted for approximately three weeks.  He had no further 
problems until November 1995.  He began having back, right hip, 
and leg pain which was more severe than it had been in the past.  
An MRI revealed a lumbar disc rupture on the right at L5-S1.  
Private medical records dated in November 1995 and December 1995 
document the diagnosis of the herniated disc.  

Upon VA examination in February 1997, the appellant gave a history 
of an injury in 1989 with care by a neurosurgeon and an 
orthopedist in Atlanta since that time.  The diagnosis was 
military service era injury with sensory motor, right lower 
extremity, L5-S1 radiculopathy consistent with herniated nucleus 
pulposus.  The diagnosis was made based on the appellant's 
reported history.  His claims file was not reviewed.  

The Board finds that further development in this case is 
warranted.  The appellant has reported that he has had recurrent 
back pain since the 1989 incident.  However, as outlined above, he 
has also given a history that conflicts with the assertion.  In 
November 1989, he did not indicate that he experienced recurrent 
back pain and no chronic back disability was diagnosed upon 
examination at that time.  There is a void of medical reports and 
treatment for back problems from June 1990 to November 1993, and 
his herniated disc was not diagnosed until November 1995 although 
there was an assessment of possible right sciatica in May 1990.  
However, in view of the inconsistencies regarding the reported 
onset of low back symptomatology as documented in the record, the 
Board finds that additional medical examination is in order 
particularly in view of the fact that since the appellant has not 
achieved veteran status, the presumption of soundness and 
aggravation do not apply.  Finally, the opinions in the file 
regarding the relationship between the appellant's currently 
diagnosed herniated disc and the injury he reported in April 1989 
are based only on the appellant's reported history, not a review 
of the relevant medical records.  

It appears that the only reports in the file are ones that were 
submitted by the appellant and his representative.  Attempts to 
obtain more complete medical reports and an opinion based on a 
review of the appellant's claims folder should be made in order to 
establish a more complete evidentiary record.  

Accordingly, the case is REMANDED to the RO for the following:

1.  The RO should contact the appropriate National Guard office 
and verify all of the appellant's specific periods of active duty 
for training and inactive duty training since 1983.  

2.  The RO should contact the National Personnel Records Center or 
the appropriate National Guard office and obtain all of the 
appellant's service medical records.  If no records are available 
it should be so certified and the appellant should be 
appropriately informed and given the opportunity to submit any 
additional records in his possession that he has not previously 
submitted.  

3.  The RO should contact the appellant and request that he 
furnish the names, addresses, and dates of treatment of all 
medical providers from whom he has received treatment for back 
pain from 1983 to the present, to include all relevant records 
from Grady Memorial Hospital, DeKalb Medical Center, Parkway 
Medical Center, and the Decatur, Georgia VA Medical Center.  After 
securing the necessary authorizations for release of this 
information, the RO should seek to obtain copies of all treatment 
records referred to by the appellant.  

4.  After the additional evidence is associated with the record, 
the RO should schedule the appellant for a VA examination.  The 
claims folder should be made available to the examiner for review 
before the examination.  After a thorough examination and a review 
of the claims file, the examiner should indicate for the record 
whether it is at least as likely as not that the appellant's 
currently diagnosed herniated disc is a result of the back injury 
he sustained in April 1989.  If not, the examiner should indicate 
the likely date of onset and etiology of the appellant's current 
herniated disc.  The examiner should also specifically indicate 
whether the appellant's herniated disc was incurred in or 
aggravated during any other period of active duty for training or 
period of inactive duty training as verified through official 
channels.  The examiner should provide a thorough explanation for 
the opinions provided.  

5.  After the above has been accomplished, the RO should 
readjudicate the appellant's claim for service connection for 
residuals of a back injury.  If the determination remains adverse 
to the appellant, he and his representative should be provided a 
supplemental statement of the case, and given an opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified; however, he is advised that he has the right to submit 
additional evidence and argument on the matter that has been 
remanded to the regional office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).  

